DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/767298.   Claims 11-30 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant IDS filed 03/26/2021, 07/31/2020; 06/19/2020 and 05/27/2020 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
These two features are not discloses together or shown together such that one of ordinary skill in the art can understand how these two would be arranged and operated.  
Applicant is advised that in response to this not to add new matter.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 11, third line, “a parking lock, which is mechanically locked by the parking lock” is unclear.


In claim 15 there is no clear antecedent basis for “the toggle lever”.

In claim 16, 24, 25, 26, and 27 lines 3 and 4 “in a plane spanned by” is unclear and might be clarified to read ‘in a plane containing lines in’ or similar language.

In claims 17, 18 and 19 there is no clear antecedent basis for “the passage direction” and in claims 17 and 19 for “the through opening”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Jang 2013/0020171.



Regarding claim 12 the formfitting device 80 further comprises external gear teeth comprising a plurality of successively arranged teeth.

Regarding claim 13 the formfitting device 80 comprises a recess (between teeth of 80) for catching and accommodating the actuating element (by the teeth of 70).

Regarding claim 21 the formfitting device 80 comprises a recess (space between teeth) for catching and accommodating the actuating element.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14,15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jang 2013/0020171 as applied to claims 11, 12 and 13 above, and further in view of Fournier 2014/0311269.

Regarding claims 14, 22 and 23 Jang discloses a push rod (82,86) that uses gear teeth to actuate and not a toggle lever.   However in a parking release Fournier shows a push rod (162 which can be pushed from Fig 4 to Fig 5) comprises at least one toggle lever 162 for actuating the actuating element (158, 22 Fig 6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to replace the push rod of Jang with a push rod 162 and toggle lever of Fournier with the motivation to provide another way of producing high leverage for the user.

Regarding claim 15 (as understood) wherein a recess (created by side walls of rod 162) is arranged on the toggle lever. (the recess accommodates the actuating element 162.)


s 16, 24, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jang 2013/0020171 as applied to claims 11 and 13 above, and further in view of Singleton WO2017/200535

Regarding claim 16 (as understood) Jang shows: the actuating device further comprises at least one through opening 62, which is formed in a board 65 that can be arranged in the interior of the motor vehicle and has a passage direction (arrow in Fig 6) extending (below board 65) in a plane, along which the through opening can be penetrated (at the top of 62 by the tool (86, 82), to thus bring the tool into interaction with the actuating element 70, thereby mechanically actuate the actuating element, and thereby deactivate the parking lock.

In Jang there is no mention of a console and the exact orientation of the passage is not disclosed.   However in a parking lock release Singleton discloses that a tool 156, formed separately from an actuating element 104, can penetrate an opening 24 and travel along the through opening 24 in a passage direction in the plane of the longitudinal and transverse directions of the vehicle (see arrow in Fig 7 also Paragraphs 0021 and 0022 disclose that a release assembly “may be oriented differently” and “may be oriented in any direction so long as the manual release assembly is accessible by the operator”)
Thus it would be obvious to one of ordinary skill in the art prior to the effective filing date of the application to place the actuation device of Jang in a console and orient the actuating device such that a passage direction would be “spanned by the vehicle 

Regarding claims 24 and 25 Singleton shows: the actuating device 100 further comprises at least one through opening 24, which is formed in a center console 22 that can be arranged in the interior of the motor vehicle and has a passage direction extending in a plane spanned by the vehicle transverse direction and the vehicle longitudinal direction, along which the through opening can be penetrated (see arrow in Fig 7 also Paragraphs 0021 and 0022 disclose that a release assembly “may be oriented differently” and “may be oriented in any direction so long as the manual release assembly is accessible by the operator”) by the tool, to thus bring the tool (Jang 82,86) into interaction with the actuating element (Jang 70), thereby mechanically actuate the actuating element, and thereby deactivate the parking lock.

Regarding claim 28 Jang shows the tool (82, 86) is formed as a tool separate from the center console (Singleton), which can be pushed (Jang) along the passage direction through the through opening 62, to thus bring the tool into interaction with the actuating element 70, thereby mechanically actuate the actuating element, and thereby deactivate the parking lock.

Regarding claim 30 Jang shows: wherein the tool (86,82) is designed as a vehicle-fixed tool, which is at least indirectly held on the center console (Singleton 22) and penetrates .

Claims 17-20, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jang 2013/0020171 and Fournier 2104/0311269 as applied to claims 14 and 15 above, and further in view of Singleton WO2017/200535

Regarding claim 17Jang and Fournier disclose wherein the push rod can be pushed but neither show the actuator device with a passage direction in a console.   However Singleton discloses in a parking lock release where a tool 156 formed separately from an actuating element 104 can penetrate an opening 24 and travel “along a passage direction through the through opening” in console 22 (see arrow in Fig 7 also Paragraphs 0021 and 0022 disclose that a release assembly “may be oriented differently” and “may be oriented in any direction so long as the manual release assembly is accessible by the operator”) as claimed.
Thus it would be obvious to one of ordinary skill in the art prior to the effective filing date of the application to place the actuation device in a console and orient the actuating device such that a passage direction would be “spanned by the vehicle transverse direction and the vehicle longitudinal direction” as taught in Singleton as this would be one way to have the actuation device near the operator so as to be accessible as taught in Singleton.



Regarding claim 19  the tool (Jang 82, 86) is formed as a tool separate from the center console (Singleton), which can be pushed (Fournier or Jang) along the passage direction (arrow Fig 6) through the through opening 62, to thus bring the tool into interaction with the actuating element 70, thereby mechanically actuate the actuating element, and thereby deactivate the parking lock.

Regarding claim 20 Jang shows: the tool (82,86) is designed as a vehicle-fixed tool, which is at least indirectly held on the center console and penetrates the through opening in at least one position into which the tool is movable.

Regarding claims 26 and 27 Singleton shows the actuating device 100 further comprises at least one through opening 24, which is formed in a center console 22 that can be arranged in the interior of the motor vehicle and has a passage direction (arrow Fig 7) extending in a plane spanned by the vehicle transverse direction and the vehicle longitudinal direction (Singleton paragraphs 0021, 0022), along which the through opening can be penetrated by the tool, to thus bring the tool into interaction with the actuating element, thereby mechanically actuate the actuating element, and thereby deactivate the parking lock.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bormann (2017/0307080) discloses a toggle lever 196 acting on a Bowden cable (10 see paragraph 0052) in a parking lock emergency release device.

Roossien 5848855 discloses a console 16 having an opening 45 for a tool to deactivate a parking lock (Column 45 lines 48-53).

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659